Citation Nr: 0318551	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-00 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
chemical splash in the eyes.

2.  Entitlement to service connection for tendonitis of the 
left wrist.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to an initial compensable evaluation for 
degenerative changes of the thoracic spine.

5.  Entitlement to service connection for right wrist pain.

6.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disorder, with headaches.

7.  Entitlement to an initial evaluation in excess of 10 
percent for impingement syndrome of the right shoulder.

8.  Entitlement to an initial evaluation in excess of 10 
percent for hypothyroidism.

9.  Entitlement to service connection for a bilateral ankle 
disorder.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The Board also notes that the veteran's appeal initially 
included the issue of entitlement to service connection for 
headaches.  In an April 2002 rating decision, however, the RO 
granted service connection for this disorder as part of the 
veteran's service-connected cervical spine disorder and 
increased the evaluation for that disorder from zero to 10 
percent. 

In a July 2002 submission, the veteran indicated that he 
sought compensation for a bilateral knee disability.  A claim 
for service connection for a bilateral knee disorder is 
therefore referred back to the RO for appropriate action.

The claims of entitlement to an initial compensable 
evaluation for degenerative changes of the thoracic spine; 
entitlement to service connection for right wrist pain;
entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disorder, with headaches; entitlement to 
an initial evaluation in excess of 10 percent for impingement 
syndrome of the right shoulder; entitlement to an initial 
evaluation in excess of 10 percent for hypothyroidism; and 
entitlement to service connection for a bilateral ankle 
disorder will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  The veteran did not perfect a timely appeal in regard to 
the claim of entitlement to service connection for residuals 
of a chemical splash in the eyes.

2.  The veteran did not perfect a timely appeal in regard to 
the claim of entitlement to service connection for tendonitis 
of the left wrist.

3.  The veteran did not perfect a timely appeal in regard to 
the claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.


CONCLUSIONS OF LAW
 
1.  In the absence of a timely Substantive Appeal, the Board 
lacks jurisdiction to adjudicate the claim of entitlement to 
service connection for residuals of a chemical splash in the 
eyes.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2002).

2.  In the absence of a timely Substantive Appeal, the Board 
lacks jurisdiction to adjudicate the claim of entitlement to 
service connection for tendonitis of the left wrist.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).

3.  In the absence of a timely Substantive Appeal, the Board 
lacks jurisdiction to adjudicate the claim of entitlement to 
service connection for bilateral carpal tunnel syndrome.   38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to file a 
timely Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
rating decision denying service connection for residuals of a 
chemical splash in the eyes, tendonitis of the left wrist, 
and bilateral carpal tunnel syndrome in June 2001.  In August 
2001, the RO received the veteran's NOD addressing these 
issues, and, in January 2002, the RO issued an SOC, along 
with a letter explaining his appellate rights and 
responsibilities.  A statement from the veteran, received in 
July 2002, has been accepted as a Substantive Appeal as to 
the issues addressed in the other sections of this decision, 
but the issues of entitlement to service connection for 
residuals of a chemical splash in the eyes, tendonitis of the 
left wrist, and bilateral carpal tunnel syndrome were omitted 
from this statement.  The earliest statement from the veteran 
indicating an intent to perfect an appeal as to these issues 
was received in September 2002, more than one year following 
notification of the appealed rating decision and more than 
seven months following the issuance of the January 2002 SOC.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303.  In 
this regard, the Board sent the veteran a letter in April 
2003 regarding the timeliness questions raised by this case 
and allowed him 60 days in which to respond.  The veteran's 
April 2003 submission, however, contains no argument in this 
regard.

Accordingly, the Board is without jurisdiction to consider 
the veteran's claims for service connection for residuals of 
a chemical splash in the eyes, tendonitis of the left wrist, 
and bilateral carpal tunnel syndrome, and the appeal is 
dismissed as to those issues. 


ORDER

The claim of entitlement to service connection for residuals 
of a chemical splash in the eyes is dismissed, in the absence 
of Board jurisdiction.

The claim of entitlement to service connection for tendonitis 
of the left wrist is dismissed, in the absence of Board 
jurisdiction.

The claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is dismissed, in the absence of Board 
jurisdiction.


REMAND

As indicated above, the veteran's appeal includes the issue 
of entitlement to an initial compensable evaluation for 
degenerative changes of the thoracic spine.  Prior x-rays 
have shown a mild decrease in the height of the thoracic 
vertebrae, and these findings raise the possibility of a 
diagnosis of degenerative disc disease and the applicability 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293.  

During the pendency of this appeal, the diagnostic criteria 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a subsequent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  The Board may, however, apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The newly enacted provisions of Diagnostic Code 5293 allow 
for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  While the veteran's recent 
VA examinations have focused on limitation of motion of the 
thoracic spine, the specific symptoms addressed in the 
revised diagnostic criteria have not been adequately 
addressed.  Thus, it is essential that the RO afford the 
veteran a more comprehensive examination and also 
readjudicate his claim under the newly enacted diagnostic 
criteria.

The veteran's VA orthopedic examination should also address 
his claimed right wrist pain.  His June 2001 VA examination 
report appears to suggest that right wrist pain was present 
during service, and it is unclear whether the examiner's 
statement to this effect was intended as a nexus opinion 
regarding a current disorder.  See 38 U.S.C.A. § 5103A(c)(4).  

Also, in an April 2003 submission, the veteran indicated that 
he had recently moved to Washington (state) and that he 
wanted his claims file to be transferred to the Seattle, 
Washington, RO, suggesting that he was intending to submit 
additional evidence and argument to VA.  Additionally, the 
veteran requested that he not be represented in the present 
case before the Board.  Such additional records, if received, 
could affect the six claims on appeal that the Board 
presently has jurisdiction over, including (in addition to 
the two claims previously described in this remand) 
entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disorder, with headaches; entitlement to 
an initial evaluation in excess of 10 percent for impingement 
syndrome of the right shoulder; entitlement to an initial 
evaluation in excess of 10 percent for hypothyroidism; and 
entitlement to service connection for a bilateral ankle 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The RO should 
provide a specific explanation of the 
relative duties of the VA and the veteran 
in obtaining such evidence.

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and extent of his degenerative 
changes of the thoracic spine and the 
nature and etiology of his claimed right 
wrist pain.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  

The examiner should perform all necessary 
radiological studies of the thoracic 
spine, specifically to include x-rays.  
The examination of the thoracic spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  

As to the veteran's right wrist pain, the 
examiner should comment on whether the 
veteran currently has a chronic right 
wrist disorder.  If a chronic right wrist 
disorder is diagnosed, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to a 
higher initial evaluation for 
degenerative changes of the thoracic 
spine; entitlement to service connection 
for right wrist pain; entitlement to an 
initial evaluation in excess of 10 
percent for a cervical spine disorder, 
with headaches; entitlement to an initial 
evaluation in excess of 10 percent for 
impingement syndrome of the right 
shoulder; entitlement to an initial 
evaluation in excess of 10 percent for 
hypothyroidism; and entitlement to 
service connection for a bilateral ankle 
disorder.  If the determination of one or 
more of these claims is less than fully 
favorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case, with inclusion of 38 C.F.R. § 3.159 
(2002) and the newly revised criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The veteran should be allowed a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



